DETAILED ACTION
Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 2nd February 2021.  Claim(s) 1 and 11 were amended; No Claim(s) were cancelled; and Claim(s) were newly added; therefore, Claim(s) 1-13 are pending and addressed below.  Examiner appreciates the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020; 02/06/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5-9) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §103; have been fully considered and are persuasive in view of amended Independent Claim(s); therefore, the rejection has been withdrawn.


Allowable Subject Matter
Independent Claim(s) 1 and 11; and Dependent Claim(s) 2-10, and 12-13, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed amended limitations “the first common electrode and the second common electrode are opposed to each other only in an area with the gap therebetween, and in the element. an area where the first common electrode is two-dimensionally arranged is larger than an area where the first common electrode is not arranged” are neither anticipated nor found obvious over the art of record.  

Claim 11 is essentially the same as Claim 1 and refers to teaches a method for manufacturing a capacitive micromachined ultrasonic transducer of Claim 1.  Therefore Claim 11 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645          

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645